DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 12 February 2021. As directed by the amendment: claims 1, 12, 13, and 21 have been amended, claim 8 have been canceled. Thus claims 1-7, 9-18, and 21 are presently pending in this application.
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  the word “a” is missing before “body extending therebetween” in line 12. The examiner notes this was removed in the current amendment. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, it is unclear if the limitation of the distal opening being a notch formed through a sidewall is describing a new notch or if the notch is meant to be the same one as in claim 13.  For the purposes of examination, the limitation of the notch is interpreted as being a different opening as the notch in claim 13. 
Regarding claim 21, the term "proximate" is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proximate could be interpreted as any distance. For the purposes of examination, the limitation is interpreted as the notch being closer to the interface surface when the distal tip is between the distal and proximal ends of the indicator than when the distal tip is fully extended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Diep et al. (US 2007/0191775 A1) in view of Lewis et al. (US 5,246,426 A) and King et al. (US 2008/0097330 A1).
Regarding claim 1, Diep et al. discloses a catheter system (Fig 2), comprising: a catheter adapter (34 Fig 2) having a proximal end (the end attached to needle housing 12 Fig 2), a distal end (the end attached to the catheter Fig 2), and an interior extending therebetween (See interior Fig 2); an intravenous catheter (38 Fig 2 [0017]) coupled to the distal end of the catheter adapter (“catheter tube 38 held to catheter hub 34 with an eyelet 39 so as to extend from catheter hub 34” [0017]) and comprising a lumen (See lumen that needle 14 passes though Fig 2); a central pathway in fluid communication with the interior of the catheter adapter and the lumen of the intravenous catheter (56a Fig 3); a wedge (39 Fig 2) disposed within the catheter adapter and securing the intravenous catheter within the catheter adapter (“catheter tube 38 held to catheter hub 34 with an eyelet 39”[0017]), wherein the wedge comprises an interface surface (See surface of wedge 39 in contact with needle 14 Fig 2), wherein the central pathway extends through the interface surface (Fig 2); an introducer needle (14 Fig 2) positioned within the central pathway and having a distal end (18 Fig 2) comprising a distal opening (See opening at distal tip 18 Fig 2), a proximal end (The end of needle attached to needle housing 12 Fig 2), body (See body of needle 14 Fig 2) extending therebetween, and a notch (19 Fig 1) formed through a side wall of the body and in fluid communication with an interior lumen of the introducer needle (“Needle 14 and tube 38 may allow blood to pass therebetween from vent 19.” [0017]), wherein the body comprises a uniform outer diameter (See uniform outer diameter of 14 Fig 2), wherein a diameter of the central pathway at the interface surface is less than an inner diameter of the intravenous catheter (See annotated Fig 2 below), wherein the interface surface contacts the uniform outer diameter of the introducer needle (See contact Fig 2).

    PNG
    media_image1.png
    416
    400
    media_image1.png
    Greyscale

Diep et al. fails to disclose wherein the interface surface provides a liquid tight seal with the needle, preventing blood from flowing past it when the needle is in place. Lewis et al. teaches wherein the interface surface (See interface surface in annotated Fig 8B below) provides a snug fit to “close off the proximal end of the annular flashback chamber” (Col 8 Lines 51-56). It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, for the interface surface of Diep et al. to have a snug fit against the needle as taught by Lewis et al. “to prevent any leakage of blood” (Col 8 Lines 51-56). The motivation would be to provide additional protection from blood to the user during removal of the needle from the catheter adapter.

    PNG
    media_image2.png
    487
    389
    media_image2.png
    Greyscale

Diep et al. modified by Lewis et al. fails to teach an indicator provided on an outer surface of the introducer needle and having a distal end spaced from the notch a distance that is greater than a distance between the proximal end of the catheter adapter and a proximal-most end of the interface surface.
King et al. teaches an indicator (50 Fig 3) provided on an outer surface of the introducer needle (14 Fig 3) and having a distal end (See left end of indicator 50 in annotated Fig 3 below) spaced from an opening in the needle (40 Fig 3) a distance (See top arrow indicating distance in annotated Fig 3 below) that is greater than a distance between the proximal end of the catheter adapter and a proximal-most end of the interface surface (See bottom arrow indicating distance in annotated Fig 3 below). It would have been obvious to one of ordinary skill before the effective filing of the claimed  [0006].

    PNG
    media_image3.png
    317
    704
    media_image3.png
    Greyscale

	Regarding claim 2, modified Diep et al. teaches the system of claim 1. King et al. further discloses wherein the indicator comprises a color (“a visually perceptible material such as ink” [0028] any visually perceptible material inherently has a color).
	Regarding claim 3, modified Diep et al. teaches the system of claim 1. King et al. further discloses wherein the indicator comprises a component of a safety mechanism (the indicator in combination with the hub is a mechanism for preventing blood or other bodily fluid from having an open fluid leakage path, which is a safety hazard, by allowing the user to see when the needle is about to be removed from the proximal end of the catheter [0003], [0006]).
Regarding claims 4-6, the line limitation is not relied upon by the examiner in claim 2, therefore, claims 4-6 are also rejected.
	Regarding claim 7, modified Diep et al. teaches the system of claim 1. Diep et al. further discloses wherein the distal opening is a distal tip in fluid communication with an interior lumen of the introducer needle (See distal opening at tip 18 in Figs 1 and 2).
	Regarding claim 10, modified Diep et al. teaches the system of claim 1. However, modified Diep et al. fails to disclose wherein the indicator comprises a texture. 
	In another embodiment, King et al. teaches wherein the indicator comprises a texture ([0028] grinding, filing, etching, knurling). It would have been obvious to one of ordinary skill before the effective filing of the claimed invention for the indicator to comprise a texture to alter the visually perceptible appearance of the surface [0028].
	Regarding claim 11, modified Diep et al. teaches the system of claim 1. King et al. further teaches wherein the indicator is configured to contact the interface (as the needle is removed, the indicator will slide past the wedge) and provide a tactile feedback. However, fails to disclose wherein the indicator is configured to provide a tactile feedback.
	In another embodiment, King et al. teaches a disruption of the needle body surface such as an inwardly directed recess, such as a notch or gap to create a tactile feedback to the user [0038]. It would have been obvious to one of ordinary skill before the effective filing of the claimed invention for the indicator of modified Diep et al. which includes the first embodiment of King et al. to include a secondary marking which provides a tactile feedback as taught in another embodiment of King et al. to have an additional means to indicate the position of the needle to the user [0039].

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Diep et al. (US 2007/0191775 A1) in view of Lewis et al. (US 5,246,426 A), King et al. (US 2008/0097330 A1) and Entabi (US 2016/0089180 A1).
Regarding claim 9, modified Diep et al. teaches the system of claim 1. However, modified Diep et al. fails to disclose wherein the indicator is alphanumerical. 
Entabi teaches an indicator is alphanumerical (1104 Fig 2). It would have been obvious to one of ordinary skill before the effective filing of the claimed invention to substitute the indicator of modified Diep et al. with the alphanumerical marking of Entabi in order to allow the user to monitor the depth of the tip (¶0092) since such a modification is the result of a simple substitution of one known element (band marking) for another (alphanumerical marking) to achieve a predictable result (a visible marking with depth indication).
Regarding claim 12, modified Diep et al. teaches the system of claim 1. However, modified Diep et al. fails to disclose further comprising a second indicator on the intravenous catheter and having a proximal end, wherein a distance between said proximal end of the indicator and a proximal-most end of the interface surface is greater than a distance between the notch and a sharpened distal tip of the introducer needle.
Entabi teaches an indicator on a catheter (1104 Fig 2) and having a proximal end (See top of indicator 1104 Fig 2), wherein a distance between said proximal end of the indicator and a proximal-most end of the interface surface (1102 Fig 2) is greater than a distance between the notch (1003b Fig 2) and a distal tip (1003a Fig 2). It would have been obvious to one of ordinary skill before the effective filing of the claimed invention to include an indicator as taught above to determine a depth of the flexible cannula in the body (¶0029, ¶0073).
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Diep et al. (US 2007/0191775 A1) in view of Lewis et al. (US 5,246,426 A) and Entabi (US 2016/0089180 A1).
Regarding claim 13, Diep et al. discloses a catheter system (Fig 2), comprising: Reply to Office Action dated November 16, 2020 a catheter adapter (34 Fig 2) having a proximal end (the end attached to needle housing 12 Fig 2) and a distal end (the end attached to the catheter Fig 2), and an interior extending therebetween (See interior Fig 2); an intravenous catheter (38 Fig 2 [0017]) having a proximal end coupled to the catheter adapter (“catheter tube 38 held to catheter hub 34 with an eyelet 39 so as to extend from catheter hub 34”[0017]) and comprising a lumen (See lumen that needle 14 passes though Fig 2); a central pathway in fluid communication with the interior of the catheter adapter and the lumen of the intravenous catheter (56a Fig 3); a wedge (39 Fig 2) disposed within the catheter adapter and securing the intravenous catheter within the catheter adapter (“catheter tube 38 held to catheter hub 34 with an eyelet 39” [0017]), wherein the wedge comprises an interface surface (See surface of wedge 39 in contact with needle 14 Fig 2), wherein the central pathway extends through the interface surface (Fig 2), wherein a diameter of the central pathway at the interface surface is less than an inner diameter of the intravenous catheter (See annotated Fig 2 below); an introducer needle (14 Fig 2) positioned within the central pathway and having a distal end (the end at tip 18 Fig 2) comprising a sharpened distal tip (18 Fig 2) comprising a distal opening (See opening at distal tip 18 Figs 1 & 2), a proximal end (The end of needle attached to needle housing 12 Fig 2), a body (See body of needle 14 Fig 2) extending therebetween, and a notch (19 Fig 1) formed through a side wall of the body and in fluid communication with an interior lumen of the introducer needle (“Needle 14 and tube 38 may allow blood to pass therebetween from vent 19.” [0017]), wherein the body comprises a uniform outer diameter (See uniform outer diameter of 14 Fig 2), wherein the interface surface contacts the uniform outer diameter of the introducer needle (See contact Fig 2).

    PNG
    media_image1.png
    416
    400
    media_image1.png
    Greyscale

Diep et al. fails to disclose wherein the interface surface provides a liquid tight seal with the needle, preventing blood from flowing past it when the needle is in place. Lewis et al. teaches wherein the interface surface (See interface surface in annotated Fig 8B below) provides a snug fit to “close off the proximal end of the annular flashback chamber” (Col 8 Lines 51-56). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the interface surface of Diep et al. to have a snug fit against the needle as taught by Lewis et al. “to prevent any leakage of blood” (Col 8 Lines 51-56). The motivation would be to provide additional protection from blood to the user during removal of the needle from the catheter adapter.

    PNG
    media_image2.png
    487
    389
    media_image2.png
    Greyscale

Modified Diep et al. fails to teach an indicator provided on the intravenous catheter and having a proximal end, wherein a distance between said proximal end of the indicator and a proximal-most end of the interface surface is greater than a distance between the notch and the sharpened distal tip of the introducer needle.
Entabi teaches an indicator provided on a catheter (1104 Fig 2) and having a proximal end (See top of indicator 1104 Fig 2), wherein a distance between said proximal end of the indicator and a proximal-most end of the interface surface (1102 Fig 2) is greater than a distance between a notch (1003b Fig 2) and a distal tip (1003a Fig 2). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include an indicator as taught by (¶0029, ¶0073).
Regarding claim 14, modified Diep et al. teaches the system of claim 13. Diep et al. further teaches wherein the distal opening is positioned at the sharpened distal tip (See opening at tip 18 Figs 1 & 2).
Regarding claim 15, modified Diep et al. teaches the system of claim 13. Diep et al. further teaches wherein the distal opening is a notch formed through a sidewall of the body and in fluid communication with an interior lumen of the introducer needle (See opening at tip 18 Figs 1 & 2. The sidewall is cut away at an angle).
Regarding claim 16, modified Diep et al. teaches the system of claim 13. Entabi further teaches the indicator comprises a scale (¶0073, Fig 2).
Regarding claim 17, the color limitation is not relied upon by the examiner in claim 16, therefore, claim 17 is also rejected.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Diep et al. (US 2007/0191775 A1) in view of Lewis et al. (US 5,246,426 A), Entabi (US 2016/0089180 A1) and King et al. (US 2008/0097330 A1). 
Regarding claim 18, modified Diep et al. teaches the system of claim 13. However, modified Diep et al. fails to teach further comprising a second indicator on an outer surface of the introducer needle and having a distal end spaced from the distal opening a distance that is greater than a distance between the proximal end of the catheter adapter and a proximal-most end of the interface surface.
King et al. teaches an indicator (50 Fig 3) on an outer surface of the introducer needle (14 Fig 3) and having a distal end (See left end of indicator 50 in annotated Fig 3 below) spaced from the distal opening (40 Fig 3) a distance (See top arrow indicating distance in annotated Fig 3 below) that is greater than a distance between the proximal end of the catheter adapter and a proximal-most end of (See bottom arrow indicating distance in annotated Fig 3 below). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the device of modified Diep et al. to include an indicator provided on an outer surface of the introducer needle and having a distal end spaced from the notch a distance that is greater than a distance between the proximal end of the catheter adapter and a proximal-most end of the interface surface “to place the marker exposed beyond the tube, at least in the catheter hub and possibly exposed beyond the catheter hub, when the shaft has been sufficiently withdrawn so as to be removed from the distal portion of the tube, but still within the proximal portion thereof such that there is still a resistance to the fluid leakage.” [0006].

    PNG
    media_image3.png
    317
    704
    media_image3.png
    Greyscale

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Diep et al. (US 2007/0191775 A1) in view of Entabi (US 2016/0089180 A1).
Regarding claim 21, Diep et al. discloses a catheter system (Fig 2), comprising: a catheter adapter (34 Fig 2) having a proximal end (the end attached to needle housing 12 Fig 2) and a distal end (the end attached to the catheter 38 Fig 2), and an interior extending therebetween (See interior Fig 2); an intravenous catheter (38 Fig 2 [0017]) having a proximal end coupled to the catheter adapter (“catheter tube 38 held to catheter hub 34 with an eyelet 39 so as to extend from catheter hub 34” [0017]) and comprising a lumen (See lumen that needle 14 passes though Fig 2); a central pathway in fluid communication with the interior of the catheter adapter and the lumen of the intravenous catheter (56a Fig 3); a wedge (39 Fig 2) disposed within the catheter adapter and securing the intravenous catheter within the catheter adapter (“catheter tube 38 held to catheter hub 34 with an eyelet 39”[0017]), wherein the wedge comprises an interface surface (See surface of wedge 39 in contact with needle 14 Fig 2), wherein the central pathway extends through the interface surface (Fig 2), wherein a diameter of the central pathway at the interface surface is less than an inner diameter of the intravenous catheter;Appl. No. 16/002,699Amdt. dated February 12, 2021 Reply to Office Action dated November 16, 2020an introducer needle (14 Fig 2) positioned within the central pathway and having a distal end (the end at tip 18 Fig 2) comprising a sharpened distal tip  (18 Fig 2) comprising a distal opening (See opening at distal tip 18 Fig 2), a proximal end (The end of needle attached to needle housing 12 Fig 2), a body (See body of needle 14 Fig 2) extending therebetween, and a notch (19 Fig 1) formed through a side wall of the body and in fluid communication with an interior lumen of the introducer needle (“Needle 14 and tube 38 may allow blood to pass therebetween from vent 19.” [0017]), wherein the body comprises a uniform outer diameter (See uniform outer diameter of 14 Fig 2), wherein the interface surface contacts the uniform outer diameter of the introducer needle (See contact Fig 2). However, Diep et al. fails to disclose an indicator provided on the intravenous catheter and having a proximal end, wherein when the sharpened distal tip is within the distal end of the indicator and the proximal end of the indicator, the notch is disposed distal to a proximal-most end of the interface surface and proximate the interface surface.
Entabi teaches an indicator provided on a catheter (1104 Fig 2) and having a proximal end (See top of indicator 1104 Fig 2), wherein when the distal tip (1003a Fig 2) is within the distal end of the indicator and the proximal end of the indicator, the notch (1003b Fig 2) is disposed distal to a proximal-most end of the interface surface (1102 Fig 2) and proximate the interface surface (The notch would be distal to a proximal-most end of the interface surface and it would be near the interface surface, the markings of Entabi are disclosed as being inches apart [0073], the notch and the distal end are spaced closer together than the marks, see Fig 2).It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include an indicator as taught by Entabi on the catheter of modified Diep et al. to determine a depth of the flexible cannula in the body (¶0029, ¶0073).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/22/2021